J-S52022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
                v.                         :
                                           :
                                           :
    MICHAEL LEON HALEY SR.                 :
                                           :
                      Appellant            :   No. 1003 EDA 2020


              Appeal from the PCRA Order Entered January 22, 2020
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0002527-2004

BEFORE:       PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E. *

MEMORANDUM BY McCAFFERY, J.:                      FILED FEBRUARY 17, 2021

        Michael Leon Haley Sr. (Appellant) appeals pro se from the order of the

Lehigh County Court of Common Pleas dismissing without a hearing his Post

Conviction Relief Act1 (PCRA) petition, his third. Appellant raises six issues

for our review which we discuss infra. After careful review, we affirm.

        The PCRA court summarized the facts and procedural history of this case

as follows:

        [Appellant] has appealed the dismissal of his third petition under
        the [PCRA]. His untimely petition attempts to relitigate his
        sentence under the three strikes law.




142   Pa.C.S. §§ 9541-9546.

*   Former Justice specially assigned to the Superior Court.
J-S52022-20


        On March 7, 2005, a jury convicted [A]ppellant of Attempted
        Criminal Homicide (Serious Bodily Injury) (two counts),
        Aggravated Assault, Recklessly Endangering Another Person, and
        Terroristic Threats. He was also found guilty of Theft by Unlawful
        Taking and Unauthorized Use of a Vehicle.[2 A]ppellant caused
        life-threatening injuries to the victim, [ ] Krepich, which were
        described by Dr. [ ] Badellino as “multiple stabbing and slicing
        wounds, including lacerations of the arteries in her neck and the
        slicing of her esophagus.”

        On April 8, 2005, the Honorable William H. Platt sentenced
        [A]ppellant to a total sentence of not less than twenty-five (25)
        years nor more than fifty (50) years in a state correctional
        institution. The judgment of sentence was affirmed by the
        Superior Court on September 15, 2006.[3]

        [A]ppellant filed his first PCRA petition on May 22, 2007. Counsel
        was appointed to represent him, and after a hearing, the petition
        was denied on June 26, 2009. The denial of that petition was
        affirmed by the Superior Court on March 19, [2010.4]

        On August 18, 2014, [A]ppellant filed a pro se “Petition for Writ of
        Habeas Corpus” which this [c]ourt treated as [A]ppellant’s second
        petition under the PCRA. Following review of that petition, this
        [c]ourt provided notice to [A]ppellant pursuant to Pa.R.Crim.P.
        907(1) of our intention to dismiss the petition, and permitted him
        twenty (20) days to file a response. [A]ppellant filed a response
        which challenged the constitutionality of Section 42 Pa.C.S. §
        9542 (Scope of [PCRA] subchapter). On October 20, 2014, the
        petition was dismissed. [A]ppellant filed another appeal raising
        various challenges to his sentence, including that he was
        improperly sentenced as a “Three Strikes” offender. On July 21,




2   18 Pa.C.S. §§ 2501(a), 2702, 2705, 2706(a)(1), 3921, 3928.

3Commonwealth v. Haley, 2611 EDA 2005 (unpub. memo) (Pa. Super.
2006).

4 Commonwealth v. Haley 2154 EDA 2009 (unpub. memo) (Pa. Super.
2010).


                                       -2-
J-S52022-20


     2015, the Superior Court affirmed the dismissal of his second
     PCRA petition.[5]

     [A]ppellant filed this third PCRA petition on October 21, 2019.
     Appellant’s current theory contesting his sentence as a third strike
     offender is that the testimony presented at the sentencing hearing
     was “false, fraudulent and misleading.” While acknowledging that
     his petition is untimely, he contends that his petition falls within
     the “newly discovered facts” exception to the one year time
     limitation. See 42 Pa.C.S. § 9545(b)(1)(ii). He alleges the “newly
     discovered fact[ ]” is information provided to him by a lawyer who
     formerly represented him when he was previously convicted of
     robbery. That conviction was used to enhance [A]ppellant’s
     current sentence. [A]ppellant does not explain why he could not
     locate that lawyer in 2005 when he was sentenced, or why he only
     began the hunt for him long after his judgment of sentence was
     affirmed, and his two (2) prior PCRA petitions were dismissed . . .

     On December 12, 2019, this [c]ourt, pursuant to Pa.R.Crim.P.
     907(1), issued a notice of our intention to dismiss the PCRA
     petition. [A]ppellant filed a response with additional arguments
     regarding the time-bar and his sentencing claim. On January 22,
     2020, following review of [A]ppellant’s response, the PCRA
     petition was dismissed.

     A Notice of Appeal was filed on February 14, 2020. Pursuant to
     this [c]ourt’s directive, [A]ppellant filed “Petitioner’s Concise
     Statement of the Errors Complained of On Appeal 1925(b)[.]”

Commonwealth v. Haley, 2020 Pa. Dist. & Cnty. Dec. LEXIS 1464 (5/8/20).

     Appellant raises six issues for our review:

     1. The PCRA court erred as a matter of law in determining that
     [Appellant] failed to meet the exception under [42 Pa.C.S.] §
     9545(b)(ii) while [acknowledging] that [Appellant] exercised due
     diligence in locating Lee Mandell, [Esq.,] whose information
     establishes proof that the prosecutor and his witness lied in open
     court and reveals that the witness read falsely when testifying
     from the record at [Appellant’s] sentencing.

5 Commonwealth v. Haley 3522 EDA 2014 (unpub. memo) (Pa. Super.
2015).


                                    -3-
J-S52022-20



      2. PCRA court erred as a matter of law in erroneously determining
      that [Appellant’s] prior convictions meet the [statutory]
      definitions of [42 Pa.C.S. § 9714 [(]18 Pa.C.S. §3701(a)(1)(i)-
      (iii)[)] when no classifications of these subsections were added to
      the prior convictions and the crimes of robbery were listed in those
      cases as “general” under the statute, which was enacted in 1972
      and contained these very subsections.

      3. The PCRA court erred as a matter of law in erroneously
      determining that “[I]t is implausible that the prosecutor or witness
      would lie to the court when the court was provided with a copy of
      the record to review[ . . . ] the court was able to confirm the
      accuracy of the record on its own by examining the document
      while the testimony was being presented, and took judicial notice
      of the crimes charged and their grading[ . . . ]” when nothing in
      the certified records or sentencing transcripts support the PCRA
      court’s determinations.

      4. The PCRA court erred as a matter of law in ignoring
      [Appellant’s] request to amend his PCRA petition to include a
      [Napue v. Illinois], 360 U.S. 264, 269 (1959) violation and the
      ineffective assistance of counsel for failing to object to the same
      when the newly discovered information verifies a [Napue]
      violation and counsel’s ineffectiveness.

      5. The PCRA court erred as a matter of law in stating that
      [Appellant] “merely suggests” his never receiving a second strike
      sentence when [Appellant] submitted the entire certified records
      and other supporting documents verifying the fact that no second
      strike sentence under [42 Pa.C.S.] § 9714 was ever imposed by
      any court for his prior convictions, and, by these facts, [Appellant]
      proved the sentencing error to that court.

      6. [The] PCRA court erred as a matter of law in failing to determine
      [Appellant’s] actually innocent of the application of [42 Pa.C.S. §
      9714(g)] in that [Appellant’s] prior convictions do not satisfy the
      statute’s requirements for imposition of a sentence under the
      statute.

Appellant’s Brief at 3, 7, 10, 15, 18, 20.




                                      -4-
J-S52022-20


      The standard for review of PCRA petitions is well settled.      “We must

determine whether the PCRA court’s order is supported by the record and free

of legal error. . . . [W]e apply a de novo standard to our review of the court’s

legal conclusions.” Commonwealth v. Brensinger, 218 A.3d 440, 447 (Pa.

Super 2019) (citation omitted).       The Pennsylvania Supreme Court has

previously stated:

      Under 42 Pa.C.S. § 9545[ ] any PCRA petition, including a second
      or subsequent one, must be filed within one year of the date the
      judgment of sentence becomes final.               This limitation is
      jurisdictional in nature.      As we have previously explained,
      “jurisdictional time limits go to a court’s right or competency to
      adjudicate a controversy.” Jurisdictional time limitations are not
      subject to equitable exceptions and a court has no authority to
      extend them except as the statute permits. By placing strict time
      limitations on the process, it is clear that the Legislature intended
      that there be finality to the collateral review process.

      This preference for finality, however, is tempered by the insertion
      of three exceptions to the one-year time limitation at subsections
      (b)(1)(i)-(i6ii). These exceptions extend the one-year time
      limitation under limited circumstances, reflecting that the
      Legislature also recognized that situations might arise when the
      one-year time limitation must yield. The exceptions are triggered
      by an event that occurs outside the control of the petitioner[.]

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007) (citations

omitted). Appellant argues the “newly discovered facts” exception. As such,

he must allege and prove “the facts upon which the claim [is] predicated were

unknown and [ ] could not have been ascertained by the exercise of due

diligence.”   Brensinger, 218 A.3d at 448.       This Court has defined “due

diligence” as requiring a petitioner to “take reasonable steps to protect his




                                      -5-
J-S52022-20


own interests.” See id. Before addressing the merits of Appellant’s claims,

we must first address whether the petition is timely. Id. at 447.

      Here, Appellant was sentenced on April 8, 2005, and this Court affirmed

his judgment of sentence on September 15, 2006. Appellant did not seek

allocator. Thus, under 42 Pa.C.S. § 9545(b)(3), his judgment of sentence

became final at the expiration of his allocatur deadline, which was October 16,

2006. Appellant then generally had one year, or until October 16, 2007, to

file a PCRA petition. His initial pro se PCRA petition, filed on May 22, 2007,

was filed within this period and was thus timely.

      Because the instant PCRA petition was filed on October 21, 2019,

approximately 13 years after the one year filing period, the PCRA court lacked

jurisdiction to review it, unless Appellant properly invoked one of the

timeliness exceptions. We look to 42 Pa.C.S. § 9545(b)(1), which provides:

      (b) Time for filing petition.

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that . . .

            (i) the failure to raise the claim previously was the result
            of interference by government officials with the
            presentation of the claim in violation of the Constitution
            or laws of this Commonwealth or the Constitution or laws
            of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States or

                                      -6-
J-S52022-20


              the Supreme Court of Pennsylvania after the time period
              provided in this section and has been held by that court
              to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      Here, Appellant avers he had newly discovered evidence under 42

Pa.C.S.   §   9545(b)(1)(ii).    Appellant   argues   that   the   PCRA   court’s

determination — that the “newly discovered” information provided by his

former attorney, Lee Mandell, Esquire, “does not constitute an exception to

the PCRA time bar” — is not supported by the record. Appellant’s Brief at 3,

citing Order, 1/22/20, at 2-3 n.5. Appellant posits that the crimes which the

Commonwealth’s witness testified to were all nolle prossed and since his prior

“charges were removals of monies from financial institutions[,]” they should

not have been considered for purposes of enhancing his sentence as a “third-

strike” offense. Appellant’s Brief at 3. Appellant accuses the Commonwealth

of “[lying] in open court” in reference to the prior nolle prossed charges and

implies the court’s enhancement of his sentence based on these charges

violates Commonwealth v. Stewart, 867 A.2d 589, 593 (Pa. Super 2005)

(stating a sentence cannot be enhanced for charges that were nolle prossed).

The PCRA court found Appellant did not establish an exception to the time bar.

We agree.

      The Pennsylvania Supreme Court has held:

      Specifically, we hold that the presumption that information which
      is of public record cannot be deemed “unknown” for purposes of
      subsection 9545(b)(1)(ii) does not apply to pro se prisoner
      petitioners. As discussed above, the application of the public

                                      -7-
J-S52022-20


      record presumption to pro se prisoners is contrary to the plain
      language of subsection 9545(b)(1)(ii) and was imposed without
      any apparent consideration of a pro se prisoner’s actual access to
      information of public record. We find nothing presented in the
      instant appeal to undermine the implicit conclusion we made in
      [Commonwealth v. Bennett], 930 A.2d 1264 (Pa. 2007),] that
      prisoners’ access to public records is distinctly compromised;
      indeed, there is much to support that conclusion.

      Accordingly, consistent with the statutory language, in
      determining whether a petitioner qualifies for the exception to the
      PCRA’s time requirements pursuant to subsection 9545(b)(1)(ii),
      the PCRA court must first determine whether “the facts upon
      which the claim is predicated were unknown to the petitioner.” In
      some cases, this may require a hearing. After the PCRA court
      makes a determination as to the petitioner’s knowledge, it should
      then proceed to consider whether, if the facts were unknown to
      the petitioner, the facts could have been ascertained by the
      exercise of due diligence, including an assessment of the
      petitioner’s access to public records.

Commonwealth v. Burton, 158 A.3d 618, 638 (Pa. 2017).

      Per Burton, we afford Appellant some latitude because he is pro se and

incarcerated. Nevertheless we must determine whether “the facts could have

been ascertained by the exercise of due diligence, including an assessment of

the petitioner’s access to public records.”   See Burton, 158 A.3d at 638.

Appellant claims he learned of this “new information” through letters with prior

counsel Attorney Mandell in February, April, and August of 2019. Appellant’s

PCRA Petition Appendix, 10/21/19, Exhibits B-E. However, a reading of those

exhibits confirms the PCRA court’s determination that Attorney Mandell only

informed Appellant of information in Appellant’s own criminal record. See id.

While Appellant’s criminal records are public record, this information could

have been ascertained much sooner using due diligence even considering

                                     -8-
J-S52022-20


Appellant’s limited access to public records. See Burton, 158 A.3d at 638.

Moreover, we must note the obvious: Appellant knew of his prior arrest record

and convictions having been present at the prior crimes and subsequent

criminal prosecutions, convictions, and sentencings.

      The gravamen of Appellant’s claim, setting aside his complaints as to

how the PCRA court handled the present petition, is that he should not have

been subject to a “three strikes” sentence. See Appellant’s Brief at 7-10, 10-

15, 18-20, 20-21B.6 Further, he raised the propriety of the “three strikes”

sentence in his initial 2007 PCRA petition.       See Haley, 2154 EDA 2009

(unpub. memo at 2) (“Was the imposition of the three strike sentence

appropriate and was counsel’s failure to object to the sentence ineffective?”).

An issue is previously litigated if the highest appellate court in which the

petitioner has review as of right has ruled on its merits, or if it has been raised

and decided in a collateral attack to the conviction or sentence.         See 42

Pa.C.S. § 9544(a)(2), (3). A prior panel of this Court considered Appellant’s

initial PCRA petition and adopted the PCRA court’s opinion. In doing so, they

considered the merits of this same argument. Thus, this issue was previously

litigated and cannot form a basis for relief. See 42 Pa.C.S. § 9543(a)(3) (“To

be eligible for relief under [the PCRA], the petitioner must plead and prove by




6 For the most part, Appellant’s brief is paginated appropriately and in a
standard manner; however, it contains a page 21 and a page 21B.


                                       -9-
J-S52022-20


a preponderance of the evidence . . . [t]hat the allegation of error has not

been previously litigated or waived.”).

      The PCRA court opinion adopted by the prior panel noted that the

Commonwealth provided adequate notice prior to sentencing that it would

seek a “three strikes” sentence. PCRA Ct. Op., 6/26/09, at 19-24. The PCRA

court also observed that during sentencing, defense counsel used cross-

examination and argument to question whether Appellant’s prior robbery

convictions could properly serve as predicate convictions under the three

strikes statute.   Id. at 23.   In a footnote, the PCRA court explained why

Appellant’s prior convictions were proper three-strikes predicates, since they

are felony-one robbery convictions meeting the requirements under 18

Pa.C.S. § 3701(a)(1)(i)-(iii). Id. at 24 n.23.7 The PCRA court was satisfied

that the Commonwealth established the propriety of application of a three-

strikes sentence, including providing Appellant with a copy of the record of his

previous convictions. Id. at 20. Thus, the “newly discovered” information

Appellant acquired from Attorney Mandell was available both prior to and

during his sentencing hearing.     In fact, given that Appellant’s sentencing

counsel mounted a challenge to the propriety of a three-strikes sentence, it is

obvious that Appellant knew at sentencing that his criminal record would be




7 The PCRA court inadvertently cited “42 Pa.C.S. § 3701” in its footnote, but
it is plain from the context that the court was referring to the robbery statute,
18 Pa.C.S. § 3701.


                                     - 10 -
J-S52022-20


used to determine the length of his sentence, including the three-strike

requirement.

      Next, we address issues two, five, and six together as they all are

brought under 42 Pa.C.S. § 9714, which states in relevant part:

          (a) Mandatory sentence . . .

                                 *     *      *

               (2) Where the person had at the time of the commission
          of the current offense previously been convicted of two or
          more such crimes of violence arising from separate criminal
          transactions, the person shall be sentenced to a minimum
          sentence of at least 25 years of total confinement,
          notwithstanding any other provision of this title or other
          statute to the contrary. Proof that the offender received
          notice of or otherwise knew or should have known of the
          penalties under this paragraph shall not be required. Upon
          conviction for a third or subsequent crime of violence the
          court may, if it determines that 25 years of total confinement
          is insufficient to protect the public safety, sentence the
          offender to life imprisonment without parole . . .

                                 *     *      *

           (g) Definition. As used in this section, the term “crime of
      violence” means . . . robbery as defined in 18 Pa.C.S. §
      3701(a)(1)(i), (ii) or (iii) (relating to robbery)[.]

42 Pa.C.S. § 9714(a)(2), (g). Appellant argues the current language of the

statute should be applied to his two prior robbery convictions, rendering them

outside the scope of qualifying crimes of violence under 42 Pa.C.S. § 9714(g).

He argues the language of 18 Pa.C.S. § 3701 was amended prior to 2010,

citing Commonwealth v. Guilford, 861 A.2d 365 (Pa. Super. 2004), and

Commonwealth v. Shiffler, 879 A.2d 185 (Pa. 2004). Appellant’s Brief at


                                     - 11 -
J-S52022-20


7-8. Appellant argues his third-strike offense under Section 9714 is improper

because he was never given any second-strike sentence. Id. at 18. Appellant

further argues he is “innocent of . . . a third strike term” because his prior two

robbery convictions “[do] not allow for his being sentenced as a third strike

offender[.]” Id. at 20-21.

      After review of Guilford, Shiffler, and the relevant statutes, it is clear

Appellant has misapplied the law and is entitled to no relief. The language of

Section 3701 was not amended until 2010 and, in relevant part, remains the

same today. See 18 Pa.C.S. § 3701; 18 Pa.C.S. § 3701 (effective May 17,

2010 to February 20, 2014); 18 Pa.C.S. § 3701 (effective June 6, 1973 to May

16, 2010). At the time of Appellant’s conviction, Section 3701 did not have a

separate subsection for the robbery of financial institutions as it does

presently. Appellant was convicted of robberies, graded felonies of the first

degree in 1988 and again in 1995. N.T. Sentencing, 4/8/05, at 8-10. This

Court does not have the authority to change convictions retroactively as

statutes are updated. To do so would invite chaos into our legal system. The

1988 and 1995 robbery convictions are applicable and constitute prior

“strikes” under Section 9714.      See 42 Pa.C.S. § 9714(g).        There is no

requirement that Appellant be informed of his prior strikes or that his prior

convictions were strikes for the purposes of Section 9714. See 42 Pa.C.S. §

9714(a)(2).




                                     - 12 -
J-S52022-20


      We do not address Appellant’s claims that the PCRA court “erroneously

[determined] that it is implausible that the prosecutor or witness would lie[,]”

or his claim that the court erred when it “ignor[ed Appellant’s] request to

amend his PCRA petition to include a [Napue] . . . violation[.]”           See

Appellant’s Brief at 10, 15. As with Appellant’s first issue, these claims are

untimely and as such, no relief will be granted. See 42 Pa.C.S. § 9545(b)(1).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2021




                                     - 13 -